                                                                                                    


                                                       UNITED STATES DISTRICT COURT
                                                        DISTRICT OF SOUTH CAROLINA
                                                            CHARLESTON DIVISION


    Beattie I. Butler,                            )                       Civil Action No. 2:15-4455-BHH
                                                  )
                                       Plaintiff, )
                         vs.                      )
                                                  )                          OPINION AND ORDER
    D. Ashley Pennington, in his individual       )
    and official capacities, and Charleston       )
    County,                                       )
                                                  )
                                  Defendants. )
    _________________________________ )

              This matter is before the Court for review of the Report and Recommendation

entered by United States Magistrate Judge Bristow Marchant on November 15, 2018

(“Report”). (ECF No. 151.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rule

73.02 for the District of South Carolina, this case was referred to Magistrate Judge

Marchant for pretrial handling. In his Report, the Magistrate Judge recommends that

Defendant D. Ashley Pennington’s (“Defendant” or “Pennington”) motion for summary

judgment on his counterclaim for defamation (ECF No. 110), made in his individual

capacity, be denied, and that Defendants Pennington, in his official capacity, and

Charleston County’s (collectively “Defendants”) motion for summary judgment on

Plaintiff’s claims (ECF No. 111) be granted in part and denied in part. (See ECF No. 151

at 51.) The Report sets forth in detail the relevant facts and standards of law, and the

Court incorporates them here, summarizing below only in relevant part.1

                                                            
1
  As always, the Court says only what is necessary to address the parties’ objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; exhaustive
recitation of law and fact exists there.


                                                                    1
                                                                                   


                                     BACKGROUND

       This case arises out of a series of disputes, over a span of years, between Plaintiff

Beattie Butler (“Plaintiff” or “Butler”), who served as an Assistant Public Defender (“APD”)

for Charleston County, and Defendant Pennington, who was at all times relevant to the

amended complaint the Public Defender for the Ninth Circuit and Plaintiff’s boss. Plaintiff

joined the Public Defender’s Office (“PD’s Office”) in 2003 and over time became the most

experienced litigator, eventually being designated “director of litigation” and later “chief

litigator.” In essence, Plaintiff alleges that, beginning in 2007, he possessed knowledge

of what he considered to be serious prosecutorial misconduct perpetrated by attorneys

from the Ninth Circuit Solicitor’s Office, but that Pennington prevented him from reporting

the misconduct to the Office of Disciplinary Counsel (“ODC”). Plaintiff alleges that

Defendant, at various times and in various ways, ordered him not to speak or convey in

any manner to others comments that were critical of the Solicitor (Scarlett Wilson) or her

office, especially regarding their ethics or honesty, without first obtaining Defendant’s

permission.

       Nevertheless, Plaintiff consulted with members of the Board of Directors of the

South Carolina Association of Criminal Defense Lawyers (“SCACDL”) and assisted them

in drafting a grievance against Solicitor Wilson, which action was contrary to Defendant’s

wishes and advice to the Board. Plaintiff subsequently began to question the ethical

propriety of his own compliance with Defendant’s previous orders not to disclose the

alleged prosecutorial misconduct, and sought legal counsel. Ultimately, Plaintiff’s ethics

counsel sent a letter to Defendant challenging Defendant’s directives about reporting/non-

reporting ethical misconduct, and informing Defendant of Plaintiff’s intent to “self-report”




                                             2
                                                                                    


to the ODC his failure to disclose knowledge of misconduct as a result of those directives.

Plaintiff later met with ODC staff to satisfy what he believed to be his reporting obligation.

       In April 2014, Plaintiff was diagnosed with cancer and immediately began an

intensive treatment regimen including chemotherapy and radiation. Plaintiff alleges that

although he requested FMLA leave due to his treatment and condition, he never received

official notification from Charleston County’s Human Resource Office or any other county

office relating to this request. During the period that Plaintiff was undergoing this cancer

treatment, his dispute with Defendant about reporting ethical breaches by the Solicitor’s

Office continued. Plaintiff alleges that, while he was compromised by his disease and

treatment, Defendant sent him a list of detailed questions seeking information related to

the Solicitor’s Office’s past alleged ethics violations and regarding the Defendant’s prior

orders to not file grievances about said violations. Plaintiff met with Defendant on

September 29, 2014 to discuss these matters, at which time Defendant requested further

written documentation of Plaintiff’s medical condition and prognosis. On October 14,

2014, Defendant terminated Plaintiff’s employment with the PD’s Office.

       Plaintiff asserts the following claims in his amended complaint: First Amendment

retaliation, prior restraint, and protected speech under 42 U.S.C. § 1983 (First Cause of

Action); employment discrimination in violation of the Americans with Disabilities Act

(“ADA”) (Second Cause of Action); Family and Medical Leave Act (“FMLA”)—interference

with statutory rights (Third Cause of Action); defamation—libel and slander per se (Fourth

Cause of Action); breach of implied contract (Fifth Cause of Action); denial of due process

under § 1983 (Sixth Cause of Action); and breach of contract—intended third-party




                                              3
                                                                                         


beneficiary (Seventh Cause of Action).2 (ECF No. 20 ¶¶ 41–174.)

              Defendant Pennington, in his individual capacity, asserts a counterclaim for

defamation and slander per se. (Second Am. Answer, ECF No. 41 at 23–28.) In the

counterclaim, Defendant alleges that Plaintiff, after having been specifically instructed not

to speak on behalf of the PD’s Office without first receiving clearance from Defendant,

responded to press inquiries from the Post and Courier regarding alleged misconduct by

the Solicitor’s Office in direct violation of Defendant’s instructions. Defendant further

alleges that Plaintiff’s constant criticism of the Solicitor’s Office reflected poorly on the

PD’s Office, fostered division within that office, and was generally counterproductive.

According to Defendant, Plaintiff held continuing personal animosity against Solicitor

Wilson for having filed a professional grievance against Plaintiff several years earlier.

              Defendant avers that Plaintiff told numerous attorneys the falsehood that

Defendant ordered Plaintiff not to file a grievance against the Solicitor, thereby inferring

that Defendant was unethically “covering for” or protecting the Solicitor at the expense of

the best interests of the PD’s clients and the community. Defendant identifies nine

individuals to whom Plaintiff made this allegedly false statement.

              Moreover, Defendant asserts that Plaintiff repeated this false statement to South

Carolina Lawyer’s Weekly reporter Phillip Bantz (“Bantz”) in April 2014, and that the false

statement was published statewide by the Lawyer’s Weekly to members of the South

Carolina Bar and the broader community. Defendant contends that the statement that he

had ordered Plaintiff not to file a grievance against the Solicitor, and the repetition of the

statement, was both false and published by Plaintiff with the intent of showing Defendant

                                                            
2
 Plaintiff has abandoned both his Sixth and Seventh Causes of Action. (See ECF No. 151 at 15 n.12.)
Accordingly, those claims will not be addressed in this order.


                                                               4
                                                                                 


was unethical and unfit for his profession. Defendant alleges that when he asked Plaintiff

in September 2014 to provide the date, time, and location of any such alleged orders,

Plaintiff was unable to provide the information.

          Finally, Defendant alleges that he terminated Plaintiff’s employment due to

Plaintiff’s false accusations against Defendant, Plaintiff’s insubordinate and divisive

statements and conduct as a senior staff member directed to subordinate staff and third

parties, and Plaintiff’s inability to control his animosity toward other lawyers and act

constructively for the welfare of his clients in coordination with his employer, the PD’s

Office.

          On April 13, 2018, Defendants filed a motion for summary judgment on Plaintiff’s

claims, and Pennington, in his individual capacity, filed a motion for summary judgment

on his counterclaim. (ECF Nos. 110 & 111.) The motions were fully briefed. (ECF Nos.

115, 116, 121, 122, 124, 127.) The Magistrate Judge held a hearing on, inter alia, the

motions for summary judgment. (ECF Nos. 131 & 132.) The case was reassigned to the

undersigned on September 10, 2018. (ECF No. 137.) On November 15, 2018, the

Magistrate Judge issued his Report. (ECF No. 151.) The parties filed timely objections

and replies. (ECF No. 154, 155, 156, 157.) The matter is ripe for consideration and the

Court now makes the following ruling.

                                 STANDARD OF REVIEW

          The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the




                                              5
                                                                                     


Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In

the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005).

                                       DISCUSSION

       A. Defendant Pennington’s Defamation Counterclaim

       The Magistrate Judge concluded that Defendant Pennington’s motion for summary

judgment on his defamation counterclaim should be denied. The Report notes that

Defendant offered evidence of comments made by Plaintiff which are arguably actionable

under a defamation theory, including that Defendant was unable to perform his job, that

no one would want him representing them, that his legal skills were lacking, that he was

incompetent and a poor administrator, that he was unable to perform his job, that he was

unwilling as the Public Defender “to really fight with the Solicitor’s office,” and that he

would not permit Plaintiff to file grievances. (ECF No. 151 at 12 (citing deposition

excerpts).) However, the Magistrate Judge found that there is a clear factual dispute

between Plaintiff and Defendant about whether Defendant ordered Plaintiff not to file a

grievance, which is a question of fact for the jury. (Id. at 13.) Moreover, the Magistrate

Judge concluded that genuine issues of material fact remain with respect to whether the

statements at issue were mere opinion and did not convey defamatory meaning, or were

indeed defamatory in nature, and/or were made with malice and truly damaged




                                              6
                                                                                      


Defendant’s reputation. (Id. at 14.) Accordingly, the Magistrate Judge reasoned that the

facts and evidence presented do not establish defamation as a matter of law, and

Defendant is not entitled to summary judgment on his counterclaim. (Id.)

       Though he agrees with the Magistrate Judge’s conclusion that Defendant is not

entitled to summary judgment on the defamation counterclaim, Plaintiff objects “on the

basis of lack of federal subject matter jurisdiction” to consideration of “certain statements

referenced in the [Report’s] discussion of Defendant’s counterclaim.” (ECF No. 155 at 7.)

The Court finds that the factual questions surrounding the statements relevant to

Defendant’s counterclaim fall within the Court’s supplemental jurisdiction. The objection

is without merit and is overruled.

       The Court agrees with the sound reasoning and conclusions of the Magistrate

Judge pertaining to the defamation counterclaim, and finds no error therein. Accordingly,

the motion for summary judgment on the counterclaim is denied.

       B. Plaintiff’s First Amendment Section 1983 Claim

       With respect to Plaintiff’s § 1983 claim alleging violation of his rights under the First

Amendment to the U.S. Constitution (First Cause of Action), the Magistrate Judge first

concluded that Defendant Pennington, in his official capacity, is entitled to dismissal as a

party defendant to Plaintiff’s First Amendment claim because he enjoys Eleventh

Amendment immunity from any suit for damages under § 1983. (ECF No. 151 at 15–17.)

Plaintiff objects to this conclusion in part, arguing that, to the extent his First Amendment

claim seeks injunctive relief—namely, reinstatement for a retaliatory firing—Eleventh

Amendment immunity does not apply, and Defendant Pennington, in his official capacity,

should not be fully dismissed as a party defendant to the First Cause of Action. (ECF No.




                                               7
                                                                                       


155 at 3–4.) Plaintiff is correct and the objection is sustained. The U.S. Supreme Court

has stated, “[A] state official in his or her official capacity, when sued for injunctive relief,

would be a person under § 1983 because official-capacity actions for prospective relief

are not treated as actions against the State.” Will v. Michigan Dep’t of State Police, 491

U.S. 58, 71 n.10 (1989) (emphasis added) (citations and quotation marks omitted).

Accordingly, Defendants’ motion for summary judgment is granted insofar as it seeks

dismissal of Defendant Pennington, in his official capacity, from the First Cause of Action

for damages, but denied insofar as it seeks dismissal of Defendant Pennington, in his

official capacity, from the First Cause of Action for injunctive relief. (See ECF No. 20 ¶ 57

(seeking reinstatement and other injunctive relief as remedfies for alleged First

Amendment violations).)

       The Magistrate Judge next found that Plaintiff has presented no evidence of any

unconstitutional policy adopted and promulgated by Defendant Charleston County or its

officers—in this case Pennington—so as to subject Charleston County to liability on the

First Amendment claim. (ECF No. 151 at 17–18.) The Magistrate Judge stated, “Plaintiff

has failed to point to any ordinance or policy of Charleston County that Pennington would

have been following by engaging in the improper conduct alleged, and the county may

only be liable for damages if the execution of a policy or custom of the county itself is

what resulted in the alleged injury.” (Id. at 18 (emphasis added) (citing Monell v. Dep’t of

Social Servs., 436 U.S. 658, 694 (1978); Milligan v. City of Newport News, 743 F.2d 227, 229 (4th

Cir. 1984); Leatherman v. Tarrant County Narcotics Intelligence & Coordination, 507 U.S. 163,

166 (1993)).) The Report further notes that, as the Ninth Circuit Public Defender, Pennington is

considered to be an employee of the State of South Carolina, not Charleston County. (Id.) Thus,




                                               8
                                                                                             


the Magistrate Judge concluded that Defendant Charleston County is entitled to dismissal as a

party defendant to Plaintiff’s First Cause of Action. (Id. at 19.)

       Plaintiff objects to this conclusion, arguing that Defendant Pennington is the “final policy

maker” with respect to hiring, firing, and directing the duties of PD’s Office employees, who are

all employees of Charleston County. (ECF No. 155 at 5.) He further asserts that, irrespective of

Pennington being “labelled a ‘state employee,’” Pennington is acting for, and on behalf of,

Charleston County when making hiring and firing decisions regarding PD’s Office personnel. (Id.

at 6.) However, this objection misconstrues both what it means to be a “final policy maker” and

the nature of the “policy” being challenged in the First Amendment claim. “‘[P]olicymaking

authority’ implies authority to set and implement general goals and programs of municipal

government, as opposed to discretionary authority in purely operational aspects of government.”

Spell v. McDaniel, 824 F.2d 1380, 1386 (4th Cir. 1987) (citations omitted). Pennington’s decision

to terminate Plaintiff was operational and discretionary in nature, and Plaintiff has not shown that

Pennington was a “final policy maker” in this regard. Moreover, the “policy” being challenged in

the First Amendment claim is Pennington’s alleged order to Plaintiff and other PD’s Office

personnel not to report ethical misconduct without first receiving his approval. Plaintiff’s firing is

incidental to this “policy,” though in Plaintiff’s view, causally related. Plaintiff has not offered any

evidence to show that Pennington was acting on behalf of Charleston County when he allegedly

imposed such a policy. Accordingly, the objection is overruled and Defendants’ motion for

summary judgment is granted to the extent it seeks dismissal of Charleston County as a party

defendant to the First Cause of Action.

       Regarding Plaintiff’s § 1983 claims against Defendant Pennington in his individual

capacity, the Magistrate Judge determined that, when considered in the light most favorable to




                                                   9
                                                                                           


Plaintiff, the record evidence reflects that Plaintiff sought to engage in speech designed to bring

public attention to what he believed to be serious prosecutorial misconduct by the Ninth Circuit

Solicitor, and that Defendant attempted to prevent him from engaging in that speech by way of his

role as Plaintff’s boss. (ECF No. 151 at 19–23.) Thus, the Magistrate Judge found that Pennington

is not entitled to summary judgment on Plaintiff’s prior restraint claim. (Id. at 23.)

       Defendants object to these findings, arguing that Pennington did not restrain Plaintiff’s

speech in violation of the First Amendment. (ECF No. 154 at 3.) Defendants broadly argue that:

(1) Plaintiff has not presented evidence that his speech was “citizen speech” related to “matters of

concern to the public”; (2) Plaintiff has not presented adequate evidence that Pennington restrained

his speech in an unlawful manner; and (3) Pennington’s interest in managing and operating his

office outweighed Plaintiff’s interest in engaging in the allegedly protected speech. (Id. at 3–6.)

The Court disagrees, and finds that: (1) there is sufficient evidence in the record to conclude that

the speech at issue was not purely personal, but related to a matter of significant public concern—

namely, alleged ethical misconduct by the local prosecutor’s office in a serious criminal case(s);

(2) there is adequate evidence to create a jury issue as to whether Pennington restrained Plaintiff’s

speech unlawfully—by ordering Plaintiff not to disclose alleged ethical misconduct of which he

had knowledge and regarding which he maintained a perceived duty to report; and (3) the question

whether Pennington’s legitimate managerial interest outweighed Plaintiff’s First Amendment

interests presents a genuine dispute of material fact for resolution by a jury. Defendants have not

shown any error in the Magistrate Judge’s sound reasoning and conclusions on these matters, and

the objection is overruled.

       The Magistrate Judge further concluded that Plaintiff’s First Amendment retaliation claim

is not subject to summary judgment because there is a sufficient question of fact as to whether the




                                                 10
                                                                                           


speech at issue is protected, as well as a genuine dispute regarding whether Plaintiff’s having

engaged in protected speech was the motivating cause for his discharge. (Id. at 23–24.)

Specifically, the Magistrate Judge found that the evidence, considered in the light most favorable

to Plaintiff, demonstrates that Pennington’s decision to terminate Plaintiff’s employment arose

from Plaintiff’s public comments about the Solicitor’s Office, including with the SCACDL Board

of Directors and to the press. (Id. at 24.) Accordingly, the Magistrate Judge recommended that

Defendants’ motion for summary judgment on Plaintiff’s § 1983 retaliatory discharge claim be

denied. (Id.)

       Defendants object, arguing that the Report allows Plaintiff to create and rely upon a “sham

issue of fact” in order to avoid the entry of summary judgment on the retaliation claim. (ECF No.

154 at 6.) Here Defendants aver that Plaintiff set up, and swore to, contradictory theories, where

in one claim of his verified amended complaint he asserts that his disability was the “but for” cause

of his termination (employment discrimination based on disability in violation of the ADA, Second

Cause of Action), and in another claim he contends that “speaking out” against prosecutorial

misconduct and violating the unconstitutional restraints Pennington imposed him was the but for

cause (First Amendment retaliation theory, First Cause of Action). (Id. at 6–8.) Defendants assert

that by failing to acknowledge or examine this inconsistency in Plaintiff’s sworn statements,

including his charge of discrimination to the EEOC, verified complaint, verified amended

complaint, and deposition testimony, the Magistrate Judge erroneously allowed Plaintiff to

manufacture an issue of fact, which the Magistrate Judge then relied upon in recommending that

summary judgment be denied. (Id. at 8.) Defendants state that the Report, “in this respect, is wrong,

inconsistent with well-established law and in error.” (Id.)

       The Court disagrees that the Magistrate Judge relied upon a “sham issue of fact,” and




                                                 11
                                                                                            


overrules the objection. Paragraph 52 of the verified amended complaint states: “Defendant

Pennington ultimately terminated Plaintiff’s employment because of his criticism of Solicitor

Wilson in violation of Defendant Pennington’s restrictions on Plaintiff’s speech as described

herein and because of Plaintiff’s involvement in grievances filed against Solicitor Wilson and her

office.” (ECF No. 20 at 16.) This is a clear statement of causation, wherein Plaintiff represents that

engaging in speech protected by the First Amendment directly led to his firing. (See also Opp’n to

Mot. Summ. J., ECF No. 115 at 22–25 (arguing that Plaintiff was fired for exercising and

attempting to exercise protected speech).) With respect to Plaintiff’s ADA claim, paragraph 79 of

the verified amended complaint states: “Defendant Pennington had knowledge of Plaintiff’s

disability and intentionally and willfully discriminated against Plaintiff based on that disability in

direct violation of the ADA by terminating Plaintiff’s employment on October 14, 2014, in the

midst of his on-going course of chemotherapy treatments.” (Id. at 22.) Paragraph 80 states:

       Upon information and belief, Defendant Pennington deliberately attempted
       to take advantage of Plaintiff’s weakened physical condition from the cancer
       treatments to inflict greater harm on Plaintiff than would have been possible
       if Plaintiff were healthy. Upon information and belief, Defendant Pennington
       also used the timing of termination in the midst of Plaintiff’s health crisis in
       an attempt to force Plaintiff to accept a severance payment of approximately
       two weeks’ pay, plus three months of continuation of health benefits under
       COBRA in exchange for Plaintiff’s waiving any legal claims arising out of his
       employment or termination. Plaintiff refused to accept the severance
       proposal.

(Id.) Plaintiff’s charge of discrimination to the EEOC alleges: “My termination of October

14, 2014 was strategically timed during a specific course of my treatment that was

especially debilitating and physically demanding. But for my illness, I would not have been

terminated at that time. But for my condition I would not have been let go when and [sic]

the manner I was treated, due to my illness.” (ECF No. 111-15 at 2.) Plaintiff argues that

these averments, taken together, represent a “novel claim under ADA law” that



                                                 12
                                                                                          


Pennington used the timing of a particularly difficult stage of his illness and treatment to

take advantage of his cancer disability when effecting his termination. (See Pl.’s Reply to

Defs.’ Objections, ECF No. 157 at 10–14 & n.12.) Plaintiff states, “[I]t is not now, nor has

it ever been Plaintiff’s position that Pennington fired him ‘because he was disabled by

cancer.’” (Id. at 12.) Without expressing any opinion on the viability of Plaintiff’s “novel”

disability discrimination theory, the undersigned finds that it is not fundamentally at odds

with Plaintiff’s core assertion that he was fired for making ethical allegations against

personnel from the Solicitor’s Office. Finding no error in the Magistrate Judge’s

conclusions and recommendation regarding the First Amendment retaliation claim, the

Court denies summary judgment as to that claim within the First Cause of Action.

       As to qualified immunity, the Magistrate Judge noted that he had already determined that

a genuine issue of material fact remains regarding whether Pennington violated Plaintiff’s First

Amendment rights by preventing Plaintiff from discussing or commenting on a matter of public

concern. (Id. at 24–25.) The Magistrate Judge next concluded that it was clearly established during

the relevant time period that even a public employee’s First Amendment rights could be violated

where the countervailing government interest motivating the restraint was insufficient to outweigh

the employee’s right to address an issue of public concern. (See id. at 25–26.) Therefore, the

Magistrate Judge reasoned that Defendant Pennington is not entitled to dismissal of Plaintiff’s

First Amendment claims based on qualified immunity because there is a genuine issue of fact as

to whether Pennington’s conduct violated a clearly established constitutional right of which a

reasonable person would have known. (Id. at 26 (citing Wiley v. Doory, 14 F.3d 993, 995 (4th Cir.

1994) (holding that qualified immunity shields a government official from liability only if the

official’s conduct did not violate clearly established statutory or constitutional rights of which a




                                                13
                                                                                          


reasonable person would have known)).)

       Defendants object to these conclusions, arguing that even if Pennington did restrain

Plaintiff’s speech in violation of the First Amendment, Pennington, in his individual capacity, is

entitled to qualified immunity because an unlawful restraint was not established “beyond debate.”

(ECF No. 154 at 3.) Defendants assert that the right at issue was not clearly established, and that

the Magistrate Judge relied upon inapplicable precedent, precedent post-dating the events at issue,

and precedent from jurisdictions other than the U.S. Supreme Court or the Fourth Circuit in finding

that summary judgment was not appropriate. (Id. at 8–11.) Defendants further contend that when

considering the right that Butler alleges Pennington violated, the Court must not define the right

as a broad general proposition, but in light of the specific context of the case. (Id. at 11 (citing

Mullinex v. Luna, 136 S. Ct. 305, 308 (2015); McKinney v. Richland Cty. Sheriff’s Dep’t, 431 F.3d

415, 417 (4th Cir. 2005); Wiley v. Doory, 14 F.3d 993, 995 (4th Cir. 1994)).)

       The Fourth Circuit has explained the legal principles governing the First Amendment rights

of public employees in the following manner:

       It is well settled that citizens do not relinquish all of their First Amendment rights
       by virtue of accepting public employment. See United States v. National Treasury
       Employees Union, 513 U.S. 454, 465, 115 S. Ct. 1003, 130 L.Ed.2d 964 (1995)
       [hereinafter NTEU]; Connick v. Myers, 461 U.S. 138, 142, 103 S.Ct. 1684, 75
       L.Ed.2d 708 (1983); Pickering v. Board of Educ., 391 U.S. 563, 568, 88 S. Ct. 1731,
       20 L.Ed.2d 811 (1968). Nevertheless, the state, as an employer, undoubtedly
       possesses greater authority to restrict the speech of its employees than it has as
       sovereign to restrict the speech of the citizenry as a whole. See Waters v. Churchill,
       511 U.S. 661, 671, 114 S. Ct. 1878, 128 L.Ed.2d 686 (1994) (plurality opinion)
       (recognizing that “the government as employer . . . has far broader powers than
       does the government as sovereign”); Pickering, 391 U.S. at 568, 88 S. Ct. 1731
       (explaining that “the State has interests as an employer in regulating the speech of
       its employees that differ significantly from those it possesses in connection with
       regulation of the speech of the citizenry in general”). A determination of whether a
       restriction imposed on a public employee’s speech violates the First Amendment
       requires “‘a balance between the interests of the [employee], as a citizen, in
       commenting upon matters of public concern and the interest of the State, as an
       employer, in promoting the efficiency of the public services it performs through its



                                                14
                                                                                           


       employees.’” Connick, 461 U.S. at 142, 103 S. Ct. 1684 (alteration in original)
       (quoting Pickering, 391 U.S. at 568, 88 S. Ct. 1731). This balancing involves an
       inquiry first into whether the speech at issue was that of a private citizen speaking
       on a matter of public concern. If so, the court must next consider whether the
       employee’s interest in First Amendment expression outweighs the public
       employer’s interest in what the employer has determined to be the appropriate
       operation of the workplace. See Pickering, 391 U.S. at 568, 88 S. Ct. 1731.

       The threshold inquiry thus is whether the Act regulates speech by state employees
       in their capacity as citizens upon matters of public concern. If a public employee’s
       speech made in his capacity as a private citizen does not touch upon a matter of
       public concern, the state, as employer, may regulate it without infringing any First
       Amendment protection. See Connick, 461 U.S. at 146, 103 S. Ct. 1684 (explaining
       that if a plaintiff’s speech “cannot be fairly characterized as constituting speech on
       a matter of public concern, it is unnecessary . . . to scrutinize the reasons for [the]
       discharge”); Holland v. Rimmer, 25 F.3d 1251, 1254–55 & n. 11 (4th Cir. 1994).
       Whether speech is that of a private citizen addressing a matter of public concern is
       a question of law for the court and, accordingly, we review the matter de novo. See
       Connick, 461 U.S. at 148 n. 7, 103 S. Ct. 1684; Hall v. Marion Sch. Dist. Number
       2, 31 F.3d 183, 192 (4th Cir. 1994); Holland, 25 F.3d at 1255.

Urofsky v. Gilmore, 216 F.3d 401, 406 (4th Cir. 2000) (modifications in original). “When applying

this Pickering balancing test, the Supreme Court has suggested that ‘the Government’s burden is

greater’ in cases like that at hand, involving ‘potential speech before it happens’ than in cases

involving ‘an adverse action taken in response to actual speech.’” Mansoor v. Trank, 319 F.3d

133, 137 (4th Cir. 2003). Viewing the facts in the light most favorable to Plaintiff, the Court finds

that Butler’s proposed speech—namely, exposing alleged prosecutorial misconduct—was citizen

speech on a matter of public concern, and that Butler’s interest in communicating that speech was

not outweighed by Pennington’s interest in efficient operation of the PD’s Office.

       The Fourth Circuit has stated, “‘We do not require a case directly on point’ in order to

conclude that the law was clearly established, ‘but existing precedent must have placed the

statutory or constitutional question beyond debate.’” Liverman v. City of Petersburg, 844 F.3d

400, 411 (4th Cir. 2016) (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011)). “[I]t was clearly

established in the law of this Circuit in September 2009 that an employee’s speech about serious



                                                 15
                                                                                             


governmental misconduct, and certainly not least of all serious misconduct in a law enforcement

agency . . ., is protected.” Durham v. Jones, 737 F.3d 291, 303–04 (4th Cir. 2013) (citing Andrew

v. Clark, 561 F.3d 261, 269 (4th Cir. 2009)). The Court finds that, at times relevant to the alleged

events, it was clearly established that Butler maintained a First Amendment right to report alleged

prosecutorial misconduct by the Ninth Circuit Solicitor’s Office. Accordingly, Defendants’

objections are overruled, the Magistrate Judge’s reasoning and conclusions are adopted, and the

Court holds that Defendant Pennington, in his individual capacity, is not entitled to qualified

immunity.

       C. Americans with Disabilities Act Claim

       With regard to Plaintiff’s Second Cause of Action, the Magistrate Judge found that: (1)

Plaintiff cannot bring an ADA claim against Defendant Pennington in his official capacity under

Title I of the ADA—specifically, 42 U.S.C. §§ 12111(8) and 12112(a)—for damages; (2)

Pennington in his official capacity is entitled to dismissal insofar as Plaintiff asserts a claim under

Title II of the ADA—specifically, 42 U.S.C. §§ 12102(2) and 12132; (3) Pennington in his official

capacity is entitled to dismissal as a party defendant to the Second Cause of Action; and (4)

Plaintiff may proceed with his ADA claim against Defendant Charleston County because he was

a Charleston County employee, and Charleston County is subject to, and may be found liable for,

violations of Title I of the ADA. (ECF No. 151 at 27–28.)

       Plaintiff’s verified amended complaint alleges that he suffers from rectal cancer, that the

condition was a “disability” within the meaning of the ADA during the relevant time period, and

that Pennington failed to grant his request for additional time to respond to questions that

Pennington required Plaintiff to answer about their ongoing dispute over reporting alleged

misconduct by the Solicitor’s Office, as well as details regarding Pennington’s alleged orders to




                                                  16
                                                                                          


Plaintiff to not report the alleged misconduct. (See generally ECF No. 20 ¶¶ 61–83.) Plaintiff

further alleges that Pennington took advantage of his weakened state, during a debilitating round

of chemotherapy treatments, to terminate his employment in an attempt to force Plaintiff to accept

an unfavorable severance package. (Id.) The Magistrate Judge concluded that there is sufficient

record evidence to give rise to a genuine issue of fact as to whether Defendants refused to provide

a reasonable accommodation that had been requested by Plaintiff, namely an extension of time in

which to answer Pennington’s detailed questions. (ECF No. 151 at 30–32.) Therefore, the

Magistrate Judge found that Charleston County is not entitled to summary judgment on the Second

Cause of Action. (Id. at 32.)

       Plaintiff objects broadly to the Magistrate Judge’s conclusions regarding the viability of

the ADA claim against Defendant Pennington. Plaintiff states, “For reasons now lost to memory,

Plaintiff erroneously sued Pennington in his ‘official capacity.’ He should have been sued in his

individual capacity, and will suffer no prejudice if Plaintiff is allowed to amend his complaint.”

(ECF No. 155 at 11.) Plaintiff cannot amend his complaint by way of objections to a Report and

Recommendation on a motion for summary judgment. The objection is overruled.

       Defendants object by noting the Magistrate Judge’s prior conclusion, when addressing

Plaintiff’s First Amendment claims, that Defendant Pennington is considered to be an employee

of the State of South Carolina, not Charleston County. (ECF No. 154 at 12.) They cite McMillian

v. Monroe Cty., Ala., 520 U.S. 781, 784–93 (1997), in support of their assertion that the Magistrate

Judge, when addressing Plaintiff’s ADA claim, erred by considering Pennington to be an agent of

Charleston County. However, the question presented in McMillan was whether an Alabama

sheriff, when executing his law enforcement duties in the course of criminal investigations, was

acting as a policy maker for the State of Alabama or for the particular county that he served, such




                                                17
                                                                                             


that the county could be liable under 42 U.S.C. § 1983 for alleged violations of the plaintiff’s

constitutional rights by way of the sheriff concealing evidence of the plaintiff’s innocence during

a murder investigation and trial. See McMillan, 520 U.S. at 783–93. The substantive context in

McMillan is entirely different than the case at bar. To the extent that McMillan has any relevance

here, it actually counsels against sustaining Defendants’ objection. In McMillan the Supreme Court

stated, with respect to local government liability, “[T]he question is not whether [the government

official in question] acts for [the state] or [the county] in some categorical, ‘all or nothing’ manner.

Our cases on the liability of local governments under § 1983 instruct us to ask whether

governmental officials are final policymakers for the local government in a particular area, or on

a particular issue.” Id. at 785 (emphasis added). Moreover, after noting that the inquiry is

dependent on an analysis of state law, the McMillan court stated:

       This is not to say that state law can answer the question for us by, for example,
       simply labeling as a state official an official who clearly makes county policy. But
       our understanding of the actual function of a governmental official, in a particular
       area, will necessarily be dependent on the definition of the official’s functions
       under relevant state law.

Id. at 786 (emphasis added). In the instant case, there is no question that Defendant Pennington,

who was Plaintiff’s boss, was acting on behalf of Plaintiff’s employer, Charleston County, when

he took actions with respect to the terms of Plaintiff’s employment, such as whether or not to grant

accommodations for a disability. This is true notwithstanding the fact that Pennington is

technically a state employee. Accordingly, this portion of the objection is without merit.

       However, Defendant’s next objection, arguing that Plaintiff cannot bring a failure to

accommodate claim under the ADA because his charge of discrimination did not allege a failure

to accommodate, is correct and is therefore sustained. (ECF No. 154 at 13.) Butler’s charge of

discrimination alleges that Pennington strategically timed his termination during a period when




                                                  18
                                                                                             


the treatment he was receiving for his illness was most debilitating and physically draining. (See

ECF No. 111-15 at 2.) The charge of discrimination says nothing of an alleged failure to

accommodate by way of an unwillingness to grant an extension of time in which to answer

Pennington’s interrogatory-style questions. (See id.) Plaintiff seeks to avoid the consequence of

this fact by arguing that “[t]he accommodation claim was added by letter dated June 12, 2015.

Butler’s employment lawyer wrote to the EEOC federal investigator, explaining in detail the

accommodation Butler requested, and Mr. Pennington’s refusal to grant it.” (ECF No. 157 at 14;

see ECF No. 111-12 at 18-19.) But the absence of the failure to accommodate allegation in the

charge of discrimination is fatal to the viability of that pleading theory in this Court:

       The EEOC charge “defines the scope of the plaintiff’s right to institute a civil suit.”
       Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 132 (4th Cir. 2002). As stated by the
       Fourth Circuit Court of Appeals: “In any subsequent lawsuit alleging unlawful
       employment practices under Title VII, a federal court may only consider those
       allegations included in the EEOC charge.” Balas v. Huntington Ingalls Indus., Inc.,
       711 F.3d 401, 407 (4th Cir. 2013) (citation omitted). If the plaintiff’s claims
       “‘exceed the scope of the EEOC charge and any charges that would naturally have
       arisen from an investigation thereof, they are procedurally barred.’” Chacko v.
       Patuxent Inst., 429 F.3d 505, 506 (4th Cir. 2005) (quoting Dennis v. Cty. of Fairfax,
       55 F.3d 151, 156 (4th Cir. 1995)).

Allen v. Michelin N. Am., Inc. - USA, No. CV 6:18-791-TMC-KFM, 2018 WL 4346226, at *2

(D.S.C. Aug. 16, 2018) (holding ADA claim for failure to accommodate was barred where failure

to accommodate was not alleged in the administrative charge of discrimination), report and

recommendation adopted sub nom. Allen v. Michelin N. Am., Inc., No. 6:18-CV-00791-TMC, 2018

WL 4334899 (D.S.C. Sept. 11, 2018); Cox v. Nucor Corp., No. 2:16-cv-03073-PMD-MGB, 2017

WL 9250339, *2–*5 (D.S.C. June 14, 2017) (same). Therefore, Defendants’ motion for summary

judgment is granted to the extent that the Second Cause of Action purports to state a claim for

failure to accommodate pursuant to the ADA. The relevant portion of the Magistrate Judge’s

Report (see ECF No. 151 at 26–32) is modified accordingly.



                                                  19
                                                                                            


       Defendants further object to the Magistrate Judge’s conclusion that the ADA claim may

proceed against Charleston County even though the County is not specifically named as a

respondent in the administrative charge. (ECF No. 154 at 14.) Defendants argue that the Magistrate

Judge inappropriately applied the “substantial identity” test because there is no evidence in the

record that the County participated in the conciliation process when Butler’s EEOC charge was

pending, and there is no evidence that the County was aware of Butler’s EEOC charge until he

filed and served his verified complaint. (Id. at 15.)

       The Court agrees and sustains the objection. In finding that Charleston County was not

entitled to dismissal on the ground that it was not named in Plaintiff’s EEOC filing, the Magistrate

Judge relied upon an exception to the general rule that an action under Title VII may generally

only be brought against the respondent named in the charge. (See ECF No. 151 at 29–30.) The

exception may apply where the defendant not named in the charge received fair notice and where

the EEOC was able to attempt conciliation with the responsible parties. See Equal Employment

Opportunity Comm’n v. Am. Nat. Bank, 652 F.2d 1176, 1186 n.5 (4th Cir. 1981) (noting that some

courts have developed an exception to this rule “where it is clear that the defendant through some

relationship with the named respondent had notice of the charges and participated in the

conciliation process”). However, it should be noted that, other than an oblique reference to this

exception in a footnote, it does not appear that the Fourth Circuit has directly recognized or adopted

this exception. “In applying this exception, some courts have used the ‘substantial identity’ test,

finding that if unnamed defendants are substantially or functionally identical to named ones, then

the plaintiff may sue all defendants in a district court action, despite the failure to name some of

them in the administrative action.” Scurry v. Lutheran Homes of S.C., Inc., No. CA 3:13-2808-

JFA-PJG, 2014 WL 4402797, at *3 (D.S.C. Sept. 3, 2014) (citation omitted). Moreover,




                                                 20
                                                                                            


       [i]n determining whether the named and unnamed defendants are substantially
       identical, courts have applied the following factors: (1) whether the role of the
       unnamed party could through reasonable effort by the complainant be ascertained
       at the time of the filing of the EEOC charge; (2) whether, under the circumstances,
       the interests of a named party are so similar to the unnamed party’s that for purposes
       of obtaining voluntary conciliation and compliance it would be unnecessary to
       include the unnamed party in the EEOC proceedings; (3) whether the unnamed
       party’s absence from the EEOC proceedings resulted in actual prejudice to the
       interests of the unnamed party; and (4) whether the unnamed party has in some way
       represented to the complainant that its relationship with the complainant is to be
       through the named party.

Id. The Court finds: (1) that Plaintiff could, through reasonable effort, have ascertained the role of

Charleston County at the time the EEOC charge was filed; (2) Plaintiff has not shown that the

interests of Defendant Pennington, in his official capacity, and Charleston County are so similar

that it would be unnecessary to include the County in the conciliation process; (3) it is impossible

to determine whether Charleston County’s absence from the EEOC proceedings resulted in actual

prejudice because it would be inappropriate to make ex post assumptions about how the County

would have conducted itself if it had been included in the conciliation process; and (4) Plaintiff

has not shown that Charleston County somehow represented to Plaintiff that its relationship with

Plaintiff was to be through Defendant Pennington. Therefore, the Court concludes that Plaintiff

has not made an adequate showing that Defendant Pennington and Charleston County were

substantially identical for the purposes of Butler’s disability discrimination claim. Consequently,

Defendants’ motion for summary judgment is granted to the extent that it seeks dismissal of

Charleston County as a party defendant to the ADA claim. The relevant portion of the Magistrate

Judge’s Report (see ECF No. 151 at 26–32) is modified accordingly.

       D. Family and Medical Leave Act Claim

       With respect to Plaintiff’s Third Cause of Action, the Magistrate Judge determined that:

(1) Defendant Pennington, in his official capacity, is an arm of the State and cannot therefore be




                                                 21
                                                                                             


sued for monetary damages under Plaintiff’s FMLA claim by virtue of the Eleventh Amendment;

(2) Pennington, in his individual capacity, is entitled to dismissal as a party defendant to the FMLA

claim because Plaintiff has not set forth factual allegations in his verified amended complaint to

establish that Pennington was ever acting other than in his official capacity when making the

decisions or taking the actions at issue in the claim, the evidence does not create an issue of fact

as to whether Pennington was acting ultra vires for purposes of the claim, and binding authority

Fourth Circuit authority precludes FMLA liability for state employees in their individual

capacities; and (3) Defendant Charleston County is subject to liability for Plaintiff’s FMLA claim

under an “interference” theory, specifically relating to the calculation of Plaintiff’s leave time, and

is not entitled to summary judgment on the claim. (ECF No. 151 at 33–40.)

       Plaintiff objects to the Magistrate Judge’s conclusion that Pennington cannot be sued in his

individual capacity for violations of the FMLA, specifically taking issue with the Magistrate

Judge’s determination that the State, and not Pennington, was the real party in interest. (ECF No.

155 at 12–15.) However,

       [c]ontrolling Fourth Circuit authority holds claims against state employees in their
       individual capacities under the FMLA are barred by Eleventh Amendment
       immunity when the state is the real party in interest. Martin v. Wood, 772 F.3d 192,
       196 (4th Cir. 2014). The state is the real party in interest when “the allegedly
       unlawful actions of the state officials [were] ‘tied inextricably to their official
       duties.’” Id.

McKay v. Med. Univ. of S.C., No. CV 2:17-45-RMG, 2017 WL 3477799, at *3 (D.S.C. Aug. 14,

2017) (dismissing all FMLA claims against individual defendants because the plaintiff made no

factual allegations establishing that said defendants were acting other than in an official capacity

when engaging in the conduct of which the plaintiff complained). The allegedly unlawful actions

with which Pennington is charged by Butler were inextricably tied to Pennington’s official duties.

The objection is without merit and is overruled.



                                                  22
                                                                                          


       Defendants object to the Magistrate Judge’s conclusions that the County failed to provide

Butler with adequate individualized notice for Butler to understand his FMLA leave, and that there

is evidence Butler did not utilize his FMLA leave as he otherwise would have used it. (ECF No.

154 at 17.) Defendants argue that Butler received all required notice regarding his rights and

responsibilities under the FMLA when he personally initialed, and had his physician review,

prepare, and sign a FMLA leave certification form, which includes a page entitled, “Your Rights

and Responsibilities under the Family Medical Leave Act as a Charleston County Government

Employee.” (See id. at 17–18; ECF No. 111-8.) Moreover, Defendants assert that the Magistrate

Judge failed to recognize, or otherwise address, that Butler provided no evidence or specificity

about how he would have used his FMLA differently. (ECF No. 154 at 18.)

       The Court disagrees, and finds that Defendants’ objection is insufficient to displace the

sound reasoning and analysis of the Magistrate Judge. The Magistrate Judge found that the

evidence, when considered in the light most favorable to Plaintiff, is that Plaintiff was told by an

office manager that Charleston County had approved his FMLA leave and that he would be

receiving a letter from the County confirming this, but that he never received any such letter

confirming his leave, designating it as FMLA leave, or otherwise explaining its operation. (See

ECF Nos. 151 at 39.) The Report further notes that the County began counting Plaintiff’s sick

leave hours as FMLA hours without providing the promised confirmation, “and Plaintiff asserts

that by the time he was told orally by the office manager on June 5, 2014 that his FMLA leave had

been approved, Plaintiff had already been charged with approximately 252 hours (4 and 1/2 weeks)

of FMLA leave.” (Id.) In his verified amended complaint and at his deposition, Plaintiff stated that

the County’s failure to adequately inform him of the consequences of exhausting his FMLA leave

before the County began charging him with FMLA hours resulted in him not taking necessary




                                                23
                                                                                         


measures from the beginning to preserve his leave for the long treatment road ahead. (ECF Nos.

20 ¶¶ 103–06; 111-14 at 55.) The Magistrate Judge concluded, “This assertion is sufficient to state

an FMLA interference claim for purposes of summary judgment.” (ECF No. 151 at 40 (citing

Vannoy v. Fed. Reserve Bank of Richmond, 827 F.3d 296, 302–03 (4th Cir. 2016) (reversing

district court’s grant of summary judgment to employer and recognizing an allegation that FMLA

leave would have been structured differently as sufficient prejudice, resulting from an FMLA

notice violation, to support an FMLA interference claim)).) “There are two types of individualized

notice that the employer must give an employee who may be entitled to FMLA leave: a ‘rights and

responsibilities notice,’ [29 C.F.R.] § 825.300(c); and a ‘designation notice,’ id. § 825.300(d).”

Vannoy, 827 F.3d at 301. The requirements for FMLA designation notice are laid out in the Code

of Federal Regulations:

       The employer is responsible in all circumstances for designating leave as FMLA–
       qualifying, and for giving notice of the designation to the employee as provided in
       this section. When the employer has enough information to determine whether the
       leave is being taken for a FMLA–qualifying reason (e.g., after receiving a
       certification), the employer must notify the employee whether the leave will be
       designated and will be counted as FMLA leave within five business days absent
       extenuating circumstances.

29 C.F.R. § 825.300(d)(1). Plaintiff’s FMLA allegations amount to a claim that Charleston County

failed to timely provide him with designation notice, and he has provided sufficient evidence of

such failure in the form of his verified amended complaint and deposition testimony to survive

summary judgment. Furthermore, the Court finds that Plaintiff has provided sufficient evidence

that he would have structured his FMLA leave differently—for instance by using some of his

accumulated sick leave and annual leave, or by working from home—to satisfy the prejudice prong

of an interference claim premised on a FMLA notice violation. (See ECF Nos. 20 ¶¶ 103–06; 111-

14 at 55.) Accordingly, Defendants objections are overruled and the motion for summary judgment




                                                24
                                                                                          


as to the FMLA claim is denied.

        E. Plaintiff’s Defamation Claim

        After explaining the various factual bases for Plaintiff’s defamation claims against

Defendant Pennington and considering Pennington’s arguments for why Plaintiff’s defamation

claim should be dismissed, the Magistrate Judge concluded that Pennington is not entitled to

dismissal of the defamation claim against him in his individual capacity because Plaintiff has

clearly asserted that Pennington’s allegedly defamatory conduct was accompanied by actual

malice, and a sufficient question to be decided by the finder of fact has been presented. (See ECF

No. 151 at 40–43.) The Magistrate Judge further found that, when considered in the light most

favorable to the Plaintiff, a genuine issue of material fact remains as to whether Pennington would

be entitled to the affirmative defense of conditional or qualified privilege because the comments

he made or published about Plaintiff were done in the course and scope of his position as the Ninth

Circuit Public Defender. (See id. at 43–44.) The Report explains that, when considered under the

summary judgment standard, the evidence presents jury questions as to whether the comments

made by Pennington were made with malice, and as to whether Pennington exceeded any privilege

he may have otherwise had in making the statements concerning Plaintiff. (Id.) Finally, the

Magistrate Judge concluded that Pennington is not entitled to summary judgment on Plaintiff’s

defamation claim on account of Plaintiff being a public figure because Plaintiff has adequately

alleged that the comments and publications by Pennington were made with actual malice, and this

remains a question of fact for the jury. (Id. at 44.)

        Defendant Pennington makes lengthy written argument objecting to the Magistrate Judge’s

reasoning and conclusions regarding Plaintiff’s defamation claim. (See ECF No. 154 at 19–29.)

Essentially, Pennington claims that the Magistrate Judge erred by failing to consider the details of




                                                  25
                                                                                          


four discrete actions by Pennington that Plaintiff contends amount to defamation, and that when

the details are properly considered with respect to each action individually, each defamation theory

fails either by lack of sufficient factual basis or by application of the affirmative defenses of

absolute privilege and/or conditional/qualified privilege. (See id.) These arguments present as

potentially effective summation at trial, but not as valid reasons to grant summary judgment on the

defamation claim. After de novo review, the Court finds no error in the Magistrate Judge’s analysis,

and agrees that jury questions remain regarding all pertinent aspects of the defamation claim and

possible defenses. Accordingly, Defendant Pennington’s objections are overruled, and the motion

for summary judgment as to Plaintiff’s Fourth Cause of Action is denied.

       F. Breach of Implied Contract Claim

       The Magistrate Judge considered Plaintiff’s novel theory that Defendant Pennington, in his

official capacity, and/or Charleston County breached an implied contract of Plaintiff’s

employment that consisted of a fundamental understanding that the employer attorney and

employee attorney would both conduct their respective legal practices in accordance with ethical

standards of the profession, and determined that there is no basis for such a claim under South

Carolina law. (ECF No. 151 at 45–50.) Plaintiff raises what appears to be an objection to this

determination (see ECF No. 155 at 15); however, the objection is conclusory and does not point

to any specific error in the reasoning or conclusions of the Magistrate Judge. Accordingly, the

objection is overruled, the motion for summary judgment is granted as to Plaintiff’s Fifth Cause

of Action, and the breach of implied contract claim is dismissed.

       G. After-Acquired Evidence

       Defendants argue that the Magistrate Judge’s failure to address the matter of after-acquired

evidence with respect to the First Amendment retaliation claim constitutes error. (ECF No. 154 at




                                                26
                                                                                             


30.) Defendants contend that based upon information gained in discovery about Butler’s negative

statements and actions regarding Pennington, Pennington would have terminated Butler’s

employment as early as February 22, 2014, irrespective of Butler and Pennington’s ongoing

conflict about reporting alleged ethical misconduct by the Solicitor’s Office, and Pennington’s

decision to do so would have been appropriate and justified. (Id. at 30–31.) Defendants assert that

their affirmative defense of after-acquired evidence was ripe for disposition at the summary

judgment stage and the Magistrate Judge’s failure to dispose of the issue was error. (Id. at 31–32.)

The Court finds that remaining questions of fact with regard to the First Amendment retaliation

claim and how Defendant Pennington may or may not have reacted to the discovery of Butler’s

negative statements and actions about Pennington render Defendants’ after-acquired evidence

defense, and any associated limitation on liability, more appropriate for disposition at trial. The

Magistrate Judge did not err by omitting discussion of this affirmative defense in the Report.

Accordingly, the objection is overruled.

       H. Failure to Mitigate Damages

       Finally, Defendants argue that the lack of any discussion of their failure to mitigate

damages defense in the Magistrate Judge’s Report constitutes error. (ECF No. 154 at 32–34.)

Defendants assert that Butler’s claim for lost wages is barred because he made no effort to search

or apply for new employment after being terminated by Pennington. (Id. at 32.) Again, the Court

finds that the substance of this affirmative defense is more appropriate for disposition at trial. There

is a genuine dispute as to whether Plaintiff’s limited efforts to seek alternative employment during

the relevant time period was reasonable in light of the severity of his medical condition. (See, e.g.,

Butler Dep. 26:8–31:10, ECF No. 111-14 (describing limitations on Butler’s ability to work due

to cancer treatment and related surgeries, as well as Butler’s intermittent efforts to work as a solo




                                                  27
                                                                                          


practitioner).) The Magistrate Judge committed no error by omitting discussion of the failure to

mitigate damages defense in the Report, and the objection is overruled.

                                         CONCLUSION

       After careful consideration of the relevant materials and law, and for the reasons

set forth above, the Court adopts the Report (ECF No. 151) of the Magistrate Judge and

incorporates it herein, as modified, and to the degree not inconsistent with this ruling.

Accordingly, Defendant Pennington’s motion for summary judgment on his counterclaim

(ECF No. 110) is DENIED, and Defendants’ motion for summary judgment on Plaintiff’s

claims (ECF No. 111) is GRANTED in part and DENIED in part.

       Specifically, Defendant Pennington, in his official capacity, is dismissed from the

First Cause of action insofar as it seeks damages, but not insofar as it seeks injunctive

relief. Defendant Charleston County is dismissed as a party defendant to the First Cause

of Action. The motion for summary judgment regarding the First Amendment claim

against Pennington in his individual capacity is denied. Defendants’ motion for summary

judgment is granted to the extent that the Second Cause of Action purports to state a claim for

failure to accommodate pursuant to the ADA, and the ADA claim is dismissed with prejudice

because both Defendant Pennington, in his official capacity, and Charleston County are entitled to

dismissal as party defendants to the claim. Defendant Pennington, in both his official and

individual capacities, is dismissed as a party defendant to the Third Cause of Action under the

FMLA, but the FMLA claim persists against Charleston County. The motion for summary

judgment with respect to Plaintiff’s defamation claim is denied. The motion for summary judgment

as to Plaintiff’s Fifth Cause of Action for breach of implied contract is granted, and that claim is

dismissed with prejudice. Plaintiff has withdrawn his Sixth and Seventh Causes of Action, and




                                                28
                                                                            


those claims are accordingly dismissed without prejudice.

    IT IS SO ORDERED.

                                            /s/ Bruce Howe Hendricks
                                            United States District Judge
April 16, 2019
Greenville, South Carolina




                                              29
